DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Xiaoyan (SABRINA) Wang on September 8, 2021.
The application has been amended as follows: 
1. (Currently Amended) A system of providing post-operative care to an ostomy patient by a non-healthcare professional, the system comprising:
a non-transitory storage medium configured to store computer-executable instructions; and
at least one hardware processor in communication with the non-transitory storage medium, wherein the at least one hardware processor is configured to:
receive and process, over a network, ostomy data, wherein the ostomy data comprises data associated with use of an ostomy device by the ostomy patient, the ostomy data including at least a stomal output measurement; transmit, over the network, the processed ostomy data to a care provider device, the care provider device being operated by [[a]] the non-healthcare professional; receive an input from the non-healthcare professional via the care provider device in response to the processed ostomy data; and transmit the input to [[the]] a patient device.
ostomy patient.

14. (Currenlty Amended) A method of providing post-operative care to an ostomy patient by a non-healthcare professional, the method comprising:
receiving, over a network, and processing ostomy data, wherein the ostomy data
comprises data associated with use of an ostomy device by the ostomy patient, the
ostomy data including at least a stomal output measurement;
transmitting, over the network, the processed ostomy data to a care provider device, the care provider device being operated by [[a]] the non-healthcare professional;
receive an input from the non-healthcare professional via the care provider device in response to the processed ostomy data; and
transmit the input to [[the]] a patient device.

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to an ostomy patient care system.  Each independent claim identifies the uniquely distinct features: “transmit, over the network, the processed ostomy data to a care provider device, the care provider device being operated by the non-healthcare professional; receive an input from the non-healthcare professional via the care provider device in response to the processed ostomy data; and transmit the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	-Thirstrup et al. (US 8,398,603) discloses a leak sensor for ostomy patient.
	-Thirstrup et al. (US 10,016,298) discloses detecting detachment of an ostomy device from a patient.
	-Hansen et al. (US 10,500,084) discloses communicating leakage state for an ostomy system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN NGOC PHAM whose telephone number is (571)272-2967.  The examiner can normally be reached on M - F (7 AM - 3:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN N PHAM/Primary Examiner, Art Unit 2684                                                                                                                                                                                                        9/9/21